Citation Nr: 1529189	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-34 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected major depressive disorder, claimed as anxiety and depression.    


WITNESSES AT HEARING ON APPEAL

The Veteran and K.F.


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 2006 to November 2006 and from July 2009 to August 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for major depressive disorder and assigned an initial rating of 10 percent, effective August 6, 2010.  

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge sitting in Pittsburgh, Pennsylvania.  A copy of the hearing transcript has been associated with the claims file.  

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  The Board has reviewed the documents from Virtual VA as well, but they are all duplicative of documents already associated with VBMS.  


FINDING OF FACT

The Veteran's psychiatric symptoms have included depression, anxiety, nightmares, intrusive thoughts, isolation, memory problems, flattened affect, anger, passive suicidal thoughts, feelings of worthlessness, hopelessness, social withdrawal and excessive sleeping; collectively, these symptoms are indicative of no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  








CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 30 percent rating for major depressive disorder (claimed as anxiety and depression) effective August 6, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a VCAA letter  dated in May 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the Court held that, in cases where service connection has been granted and the initial disability rating and effective date have been assigned, the matter of service connection has been proven and thus renders that the 38 U.S.C.A. § 5103(a) notice is no longer required, explaining that the purpose for which the notice was intended to serve has been fulfilled.  Accordingly, because the May 2011 notice letter, which was provided prior to the grant of service connection for major depressive disorder, was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Therefore, no further notice is required regarding the Veteran's claim for an increased initial rating for his service-connected major depressive disorder.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and VA treatment and examination records, to the extent possible, have been obtained and associated with the claims file.  The Veteran was afforded a VA psychiatric examination in December 2012.  The Board finds that the VA treatment records and examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and are adequate for purposes of this appeal, as they are competent medical evidence pertaining to the etiology and current severity of the claimed disability.  Further, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in support of his claim January 2015.  Moreover, with respect to the Veteran's hearing, the undersigned identified the issue on appeal, identified the bases for the current rating assignment, and identified the evidence necessary to substantiate the claim for an increased rating.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  

II. Initial Rating for Major Depressive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

Major Depressive Disorder

The RO assigned the initial rating for the Veteran's major depressive disorder under Diagnostic Code 9434.

Under the General Rating Formula for Mental Disorders, to include major depressive disorder, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014).  

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 30 percent but no higher rating for major depressive disorder is warranted from August 6, 2010, the day following the Veteran's separation from service.

The pertinent evidence of record includes contemporaneous mental health records, the post-deployment PTSD screening, and the December 2012 VA examination report.  The record establishes that the Veteran has experienced psychiatric symptoms that have resulted in occasional decrease in work efficiency (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, chronic sleep impairment, and subjective memory loss.

A July 2010 treatment record from the Wheeling Vet Center revealed that the Veteran was a member of the National Guard with a military police (MP) unit that had just returned from Iraq. The clinician noted that he saw a psychiatrist at Fort Dix last week where they were demobilizing.  The clinician noted that the Veteran had returned home four days ago and was treated in May 2010 for depression and anxiety as well as suicidal thoughts.  The Veteran admitted that he had these feelings due to taking over a leadership position he was not ready for and the stress began affecting his work and led to depression, anxiety and suicidal thoughts.  He stated that his anxiety medication is working well and he is currently not demonstrating any symptomatology.  He also reported that he is sleeping well but not quite enough.  

An August 2010 treatment record provided that the Veteran began to have nightmares and daily intrusive thoughts of struggling to get away from the War.  The Veteran had several months of weekend drills left but he reported that putting on the uniform made him angry and provoked anxiety.  The clinician noted that during deployment, the Veteran tried to create a business collecting and reselling discarded items but the venture failed.  The clinician also reported that the Veteran is attending community college to obtain an associate degree which he will be completing this semester.  The Veteran is currently not dating anyone and considers himself to be a "loner."  He admits to isolative behavior and avoiding most public places with the exception of going to school.  The Veteran expressed interest in attending cognitive processing therapy and was referred for treatment.  

A September 2010 post-deployment PTSD screening revealed that the Veteran reported symptoms of anxiety and that he had been on Effexor for the past four to five months.  The Veteran reported that he was prescribed anxiety medication while deployed in Iraq because he was put in a leadership position and became overwhelmed and stressed.  The Veteran reported that his transition from deployment has been "good" and that he is currently receiving counseling at the Wheeling Vet Center.  The Veteran is currently living with his parents and exploring his employment options.  He also was thinking about opening a thrift store business with his mother.  The Veteran denied experiencing seizures, headaches, altered mental status, memory loss, abnormal movements, blackouts, loss of coordination or sensation, hallucinations, anxiety/irritability, sleep disturbances, depression/apathy, and suicidal/homicidal ideations.  

A mental status examination revealed that the Veteran was well-nourished and not in any apparent distress.  He was also found to be alert, cooperative and a good historian.  The examiner noted that his affect was appropriate and that he made good eye-contact.  The examiner provided an assessment of anxiety/depressive symptoms that are well-controlled with medication.  

A December 2010 initial evaluation note from the Pittsburgh VAMC reported that the Veteran was evaluated for ADHD.  The Veteran denied any other symptoms while on Effexor.  He denied any problems with his appetite, motivation, sleep or suicidal ideations.  The Veteran stated that he is functioning well except for his memory problems but claimed that they do not significantly interfere with his life.  

A mental status examination revealed no significant motor disturbances.  The Veteran was noted to have adequate grooming and hygiene.  He was alert and correctly oriented in his person, place, situation and date.  His attention and memory were found grossly intact.  His speech was normal and his communication was goal-directed.  The examiner found no evidence of delusion, mood disturbances and the Veteran denied having any current homicidal or suicidal ideations.  Overall, the examiner found him to be cooperative and his demeanor remained appropriate.  The VA psychologist provided a diagnosis of depressive disorder NOS by history and assigned a GAF score of 70.  He noted that the Veteran did not meet the criteria for ADHD and his complaints are likely related to his depression and "normal forgetting."  The Veteran was advised that he would benefit from continued counseling and medication.  

A May 2011 treatment record showed that the Veteran presented with flattened affect, depressed mood and poor eye contact.  The Veteran reported to feeling very depressed over the past few months and was diagnosed with depression and anxiety.  He recently returned to weekend drills which made him very angry and anxious.  The Veteran reported having difficulty with authority figures dating back to high school and his deployment had exacerbated these feelings.  The clinician noted that he currently takes Effexor and has not been back to the VAMC since December 2010.  The clinician reported that the Veteran is going to school full-time earning a business degrees as well as owning a small vending machine business.  He concluded that the Veteran is motivated to do what he wants to accomplish.  

A January 2012 psychology note from the Pittsburgh VAMC showed that the Veteran recently stopped taking Effexor because he thought that he did not need it, but the depression "hit hard and all of my symptoms came back."  The Veteran restarted taking Effexor and reports that he is doing fine again.  He was advised of the dangers of stopping and starting psychotropic medication without medical supervision.  The Veteran denied experiencing any current symptoms when he was on Effexor, but when he is not on medication, he reported symptoms consisting of depression, feelings of worthlessness, hopelessness, passive thoughts of suicide, social withdrawal and excessive sleeping.  He reported that he is attending college and is doing well in school.  He lives by himself and plans to seek job opportunities in the area after graduation.  The VA psychologist provided a diagnosis of depressive disorder NOS by history and assigned a GAF score of 85.  

A May 2012 primary care record revealed that the Veteran was still having some issues with anxiety.  A June 2012 primary care record indicates that the Veteran was prescribed an increased dosage of anxiety medication.  He stated that he is doing much better and has not noticed any side effects from the medication.  

A September 2012 treatment record provided that the Veteran is currently on house arrest and is only able to leave for therapy sessions accompanied by his parents.  He recently completed his third session of cognitive processing therapy and reported that it had a positive impact on him.  The clinician noted that he is attending group therapy which focuses on reducing the number of intrusive thoughts and anger symptoms.  

The Board notes that the Veteran completed cognitive processing therapy in November 2012.  He also earned an associate degree in December 2012.   

The Veteran was afforded a VA examination in December 2012.  The examiner found that the Veteran does not meet the diagnostic criteria for PTSD.  Instead, she provided a current diagnosis of major depressive disorder, single episode, in full remission; cocaine dependence, in early full remission; cannabis dependence, in early full remission; and anti-social personality disorder.  The examiner provided that the Veteran's current impairment in functioning is entirely attributable to his anti-social personality disorder and not to military experience.   With regards to occupational and social impairment, the examiner also found that the symptoms are not severe enough to either to interfere with occupational and social functioning or to require continuous medication.  The examiner found no evidence of a traumatic brain injury (TBI).  She reported that a review of the claims folder was conducted as part of the examination.  With regards to the post-military occupation, the examiner noted that the Veteran has completed over a year of community college to earn a degree in business administration.  She noted that he was self-employed since discharge.  The examiner also reported that the Veteran is currently on house arrest since pleading guilty in August 2012 for conspiracy to export firearms without a license and is awaiting sentencing.  The Veteran reported that he pled guilty to making illegal firearm purchases and smuggling guns to Canada and Israel.  The examiner found that the Veteran appeared to have limited insight regarding these behaviors and the consequences he is facing.  The examiner also noted that the Veteran used marijuana and cocaine until his arrest in August 2012.  

The examiner noted that the Veteran completed psychological testing which revealed a mild range of depressive and anxiety symptoms.  Th examiner found that his scores are consistent with his clinical interview but not indicative of psychological impairment.  The examiner also found that the Veteran was polite, cooperative and sustained attention for the duration of the interview.  She noted that his mood was neutral and affect was constricted.  His speech was normal in all aspect.  The examiner opined that the Veteran's symptoms of depression and anxiety in Iraq have been adequately addressed by medication and there is no evidence to suggest that these symptoms continue to interfere with his functioning.  Instead, she found that his primary diagnosis at this time is anti-social personality disorder based on his current legal difficulties and past illegal behaviors.  The examiner reported that any current psychological problems that the Veteran may be experiencing is the direct result of his criminal behavior and pending jail sentencing and it is not related to his military experiences.  Further, she found that he was employable and is able to adequately tolerate the demands, stress, time constraints and interpersonal interaction inherent in any employment setting.  

In a May 2013 lay statement, the Veteran indicated that he disagreed with the December 2012 VA examiner's diagnosis of anti-social personality disorder.  The Veteran conceded that he broke the law and engaged in risky behavior for which he is currently undergoing counseling.  However, he argued that he never got into trouble during his childhood and never engaged in anti-social behavior until his return from deployment.  Thus, he respectfully asked that the diagnosis of anti-social personality disorder be "removed" and indicated that the symptoms associated with his service-connected disability warrant a 30 percent disability rating.  

Finally, the Board also notes the Veteran earned a paralegal certificate in January 2014.  

Prior to the December 2012 VA examination, the above-cited evidence demonstrates that the Veteran's major depressive disorder has been characterized by depression, anxiety, sleep impairment and mild memory loss symptoms associated with a 30 percent rating.  See 38 C.F.R. § 4.130.  Such evidence also demonstrates, in the Board's opinion, the Veteran's occasional decrease in work efficiency.  Id.  The July 2010 treatment record indicated that the Veteran had depression, anxiety and suicidal thoughts due to his leadership position in Iraq.  However, he stated that he was doing well after being placed on anxiety medication and is not demonstrating any symptomatology.  The Veteran reported sleeping well but not quite enough.  An August 2010 treatment record revealed symptoms of nightmares and intrusive thoughts.  The Veteran also considered himself to be a "loner" and he admitted to isolative behavior and avoiding most public places except school.  At the September 2010 post-deployment PTSD screening, the Veteran reported that his transition has been "good" and he denied experiencing any symptoms of seizures, headaches, altered mental status, memory loss, abnormal movements, blackouts, loss of coordination or sensation, hallucinations, anxiety or irritability, sleep disturbances, depression or apathy, and suicidal or homicidal ideations.  A December 2010 treatment note indicated that the Veteran was screened for ADHD due to his memory problems, but the psychologist provided that his complaints were likely related to his depression and "normal forgetting."  A May 2011 VA treatment record revealed symptoms of flattened affect and the Veteran reported to feeling very depressed, angry, and anxious in the past few months triggered by his return to weekend drills.  A January 2012 psychology note indicated that the Veteran briefly stopped taking his anxiety medication and that without them, he reported symptoms of depression, feelings of worthlessness, hopelessness, passive thoughts of suicide, social withdrawal and excessive sleeping.  A September 2012 treatment record indicated that the Veteran is attending group therapy focusing on reducing the number of intrusive thoughts and anger symptoms.  The Board finds it significant that the Veteran's treating mental health professionals did not attribute the Veteran's symptoms solely to an anti-social personality disorder.  Also, the Veteran's symptoms do require continuous medication contrary to the 2012 VA examiner's findings.  Thus, the Board does not find that the evidence of record weighs against finding that any symptoms the Veteran is experiencing are attributable to his military service.  Rather, the Board finds that there is sufficient evidence that indicates that the Veteran's current symptoms are a continuing disease process of symptoms that had their onset in service and which more nearly approximate the criteria associated with a 30 percent rating.  

In so finding the above, however, the Board finds that the evidence does not demonstrate that the Veteran experiences the frequency, severity, and duration of symptomatology more suggestive of the criteria associated with a 50 percent rating or higher.  Here, the Veteran was noted to have symptoms of flattened affect in May 2011 and constricted affect in December 2012 but the Veteran's overall disability picture is not consistent with a higher rating.  None of the contemporaneous records or examination reports reflect any significant impairment in thought process or communication and the Veteran's memory was found to be intact or not impaired on objective examination despite the Veteran's subjective reports of memory difficulties.  The impact of his symptoms on his occupational and social functioning is more analogous to occasional decrease in work inefficiency than reduced reliability and productivity.  The evidence does not demonstrate symptoms that are analogous to deficiencies in most areas such as work, school, familial relationships, judgment, thinking or mood.  Here, the Board notes that the Veteran successfully completed cognitive therapy training in November 2012, earned an associate degree in December 2012, and a paralegal certificate in January 2014.  Although the Veteran admitted to being a "loner" and avoids most public places, he does make an exception to attend school.  The Veteran also reported to being self-employed and owns a vending machine business.  While the Veteran does have a history of suicidal ideations as shown in his service treatment records, post-service treatment records show that he only experiences occasional passive thoughts of suicide.  Thus, the Veteran does not have suicidal ideations of the frequency, severity, and duration contemplated in a 70 percent rating.  Accordingly, the collective evidence supports a finding that the Veteran's major depressive disorder has been more nearly characterized by symptomatology which results in occasional decrease in work efficiency consistent with a 30 percent disability rating.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent has the Veteran's major depressive disorder been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's major depressive disorder at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Board finds that there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  

For all the foregoing reasons, the Board finds an initial 30 percent rating for major depressive disorder, but no higher rating is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 30 percent rating, but finds that the preponderance of the evidence is against a rating in excess of 30 percent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

An initial 30 percent rating for major depressive disorder (claimed as anxiety and depression) effective August 6, 2010 is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


